           Case 2:20-cv-01575-APG-EJY Document 8 Filed 11/10/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 JOANNA BOYD,                                           Case No.: 2:20-cv-01575-APG-EJY

 4          Plaintiff                                       Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 7]
 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         On October 22, 2020, Magistrate Judge Youchah recommended that plaintiff Joanna

 9 Boyd’s complaint be dismissed with prejudice because she fails to state a claim against any

10 defendant. ECF No. 7. Boyd did not file an objection. Thus, I am not obligated to conduct a de

11 novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts

12 to “make a de novo determination of those portions of the report or specified proposed findings

13 to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)

14 (en banc) (“the district judge must review the magistrate judge’s findings and recommendations

15 de novo if objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

17 (ECF No. 7) is accepted and plaintiff Joanna Boyd’s complaint (ECF No. 1-1) is DISMISED

18 with prejudice.

19         I FURTHER ORDER the clerk of court to enter judgment accordingly and to close this

20 case.

21         DATED this 10th day of November, 2020.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
